JONES, JUDGE:
On August 9,1970, a National Guard jeep driven by a member of the West Virginia National Guard in the course of his official duties collided with another National Guard vehicle, pushing it into the rear of the 1951 Chevrolet automobile owned and driven by the claimant, Andy Shanabarger. At the time of the collision this claimant’s car was legally stopped on United States Route 250, near Philippi, in Barbour County, waiting for on-coming traffic to pass so that he could make a left turn into a church parking lot. The claimant, Lora Shanabarger, was examined and treated for injuries at The Myers Clinic at Philippi and her bill was $39.00.
The above stated facts have been stipulated by the respondent and, after investigation of the incident by an officer of the West Virginia National Guard, under pertinent military regulations and directives, the respondent further stipulates that the claimants sustained damages which were caused by the negligence of the military driver and agent of the respondent. The claim of $154.50 for damages to the claimant’s car has been negotiated and compromised for the sum of $50.00.
Based on the record in this case, the Court finds that this is a valid claim in the agreed amount which in equity and good conscience should be paid, and an award is hereby made to the claimants, Andy Shanabarger and Lora Shanabarger, in the sum of $89.00.